UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7440


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

VERNAL SHAWN BAKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (5:03-cr-00094-01)


Submitted:    October 21, 2008              Decided:   October 29, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernal Shawn Baker, Appellant Pro Se. Miller A. Bushong, III,
OFFICE OF THE UNITED STATES ATTORNEY, Beckley, West Virginia;
John J. Frail, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vernal Shawn Baker appeals the district court’s order

denying    his    motion    to   reduce       sentence    pursuant       to   U.S.C.A.

§ 3582(c)(2) (West 2000 & Supp. 2008).                    We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                        United States v.

Baker,    No.    5:03-cr-00094-01    (S.D.W.       Va.    July    23,    2008).     We

dispense    with     oral    argument     because        the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                          2